Title: To Thomas Jefferson from Mathew Carey, 18 April 1821
From: Carey, Mathew
To: Jefferson, Thomas


             Sir,
            Philada
April 18. 1821
          Mr Daniel Drew, who will probably deliver you this, has applied to me for a letter of introduction, as a candidate for a situation, which, I understand, is at your disposal.He has taught in my family for some months, & has conducted himself with the most perfect propriety. His deportment & manners are  wholly unexceptionable. In a word, my impressions of him are highly favourable.You will, I hope, excuse this liberty, & believe Very respectfully,Your obt hbl ServtMathew Carey